PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ANX_01_NA_NA_EN.txt. ADVISORY OPINION No. 15 28

(

ANNEX I.

DECISION OF THE HIGH COMMISSIONER

REGARDING THE JURISDICTION OF DANZIG COURTS
IN ACTIONS BROUGHT BY RAILWAY OFFICIALS
AGAINST: THE RAILWAY ADMINISTRATION

(on April 8th, 1927).
[Translation.]

On January rith, 1926, the Polish Representative forwarded |
to the High Commissioner a note in which it was stated that
the Polish Government would not, in future, take cognizance
of actions brought by railway officials which were based on
the provisions of the Agreement of October 22nd, 1921. It
would not enforce any judgment given in such actions by the
Danzig Courts.

In a note dated May a7th, 1926, the Senate explained to me
its point of view, requesting me to obtain, by mediation, the
withdrawal of the Polish statement.

Prolonged ‘conferences, for the purpose of reaching a solution,
took place with the representatives of the two Parties. The
Danzig Senate then asked me to give a decision in this matter
with reference to the extent of the competence and juris-
diction of the Danzig Courts. The Senate wrote to me on
January 12th, 1927, observing that there had been no with-
drawal of the statement; it therefore requested me -to give
the following decision :

(a) that railway employees who had passed from the service
of the Free City into Polish /service, were entitled to bring
actions in respect of pecuniary claims, even if these claims
were based on the Danzig-Polish Agreement of October 22nd,
1921 (Agreement concerning officials, Beamienabkommen), or
on the declaration made under Article 1 of this Agreement,
which was accepted by the Polish Railways Administration ;

(0) that Danzig Courts were entitled to hear the actions
referred to in (a);
. (c) that, consequently, the Polish Railways Administration
was bound to accept the jurisdiction of the Danzig Courts
in disputes such as those mentioned’ in (a), and to enforce
the judgments given by those Courts.

In a letter dated February 8th, 1927, based on his note of
January xr1th, 1926, and on a memorandum which he had
ADVISORY OPINION No. 15. 29

submitted to me during the negotiations of June 30th, 1926,
the Polish Representative maintained the views to which I
have referred. .

The Parties submitted reply and rejoinder on February 28th
and March 23rd, 1927, respectively. _

My decision is as follows:

1.—The general argument upheld by Poland that the Danzig
Courts are not legally entitled to take cognizance of actions
in respect of pecuniary claims brought by railway servants
who have passed from the Danzig service into Polish service,
is unfounded.

In general, Danzig members of the railway staff are entitled
to bring actions against the Administration in the courts of the
Free City. -

The right of officials and.employees in the service of a State
. administration to sue in the civil courts for pecuniary claims
- on the strength of their contracts is not a right recognized
eo ipso. The law of several countries does not recognize such
jurisdiction and lays down that claims of officials against the
State do not come within the scope of civil law. These claims
therefore, failing any special provisions, do not come within
the jurisdiction of the civil courts.

In the case of these railway servants, however, the rule that
the Parties concerned may bring actions in the civil courts
“has been specially recognized.

It has been recognized in the Agreement of October 22nd,
1921, in Article 6 of which it is laid down that officials who
have been kept on in the service of the Polish railways shall
retain any acquired rights the existence of which can be proved.

It is laid down, moreover, in the Constitution of the Free
City (Article 92) that officials may have access to the civil
courts for the purpose of vindicating their pecuniary rights.

In Prussian law the same rule is admitted under a “Law
concerning the extension of access to the civil courts”, dated
May 24th, 1861.

Poland is therefore obliged to recognize, in these actions, the
jurisdiction of the civil courts.

In this instance the civil courts are the Danzig Courts. This
is a consequence of a Decision given by the High Commis-
sioner, General Haking, on September 5th, 19211 (No. 12 ¢),
which is binding on both Parties and lays down that:

 

1See C. 328. M. 236. 1921. I. and Official Journal, November 1921,
pp. 974-978. [Note by the Secretary-General.]
ADVISORY OPINION No. 15 30

“Everything connected with the Polish Railways
Administration within the territory. of the Free City is
subject to the civil and criminal Courts of Danzig. The
Polish Railway Administration has no sovereign rights
within the territory of the Free City and therefore can
establish no courts of law within its territory.”

This Decision means that in all matters coming within the
jurisdiction of civil courts, these courts shall be the Danzig
Courts. In view of the other points to be examined, one
observation must be added: General Haking did not contemplate
and could not have contemplated the introduction of jurisdiction
in cases in which otherwise there would have been none. He
merely recognized the sole jurisdiction of the courts of the
Free City in matters in which civil jurisdiction generally applies.

Pecuniary claims by railway employees at Danzig, based
on their contracts, are subject to this rule; the jurisdiction
of the Danzig Civil Courts is proved in principle and should
be recognized by the Polish State.

Any claim for payment based on contracts, particularly
claims for wages, pensions, half-pay and other grants under
the contract, may form the subject of an action in the Danzig
Civil Courts (unless there be some special jurisdiction recognized
by law, as might be the case in questions connected with
social insurance).

Such actions, brought personally and without intermediary
by the Parties concerned, are in the nature of ‘civil actions.

2.—The Senate also’ requests me to decide whether the
position is the same in cases in which the claims for payment
are based on the Agreement of October 22nd, 1921 (Beamten-
abkommen), or on the declarations made in conformity with ©
Article x of this Agreement,

The reply to this must be that such cases cannot arise.
At law an official cannot found a claim for payment solely
on the Agreement or the above-mentioned declarations.

In order to bring a personal and direct civil action against
the Administration, the employee must be able to plead some
provision in his contract. It is through the contract given
by the Administration that the latter assumes responsibility
towards the employee. The conditions of the contract can
alone establish the legal relations between the official and
the Administration.

I need not here consider what laws, service regulations, etc.,
contain the provisions of this “contract”, that is to say the
L

ADVISORY OPINION No. I5 3L

series of provisions which establish the legal relationship
between the Railway Administration and its employees. It
has been suggested to me that they may be contained in the
Polish Law of. October rgth, 1923, concerning the remuneration
of officials (Besoldung der Staatsbeamten) and the regulations
for its application as well as other similar rules. On the
basis of all these provisions an employee may ask the courts.
to give a judgment.

But the provisions of the Agreement of October 22nd, 1921,
are not provisions on which a civil, personal and direct action
can be brought by the person concerned. -

The Agreement of October 22nd, 1921, does not form part
of the contract which establishes legal relations between the
Administration and its employees. It is an international
treaty concluded between two Governments, between two
States, an international act which establishes reciprocal legal
relations between governments, That is its only force. ©

It.is a rule of law. generally recognized in doctrine and in
practice that international treaties do not confer direct rights
on individuals, but merely on the governments concerned.
Very often a government is obliged, under a treaty, to accord
certain benefits or rights to individuals, but in this case the
individuals do not -themselves automatically acquire these
rights. The government has to introduce certain provisions
into its internal legislation in order to carry out the obligations.
into which it has entered with another government. Should.
it be necessary to insist on the carrying out or application
of this obligation, the only Party to the case who can legally
take action is the other government. . That government more-
over would not institute proceedings in civil courts but would.
take diplomatic action or apply to the competent organs of
international - justice.

The case in question is not comparable to that of an under-
taking on behalf of a third Party (Versprechen der Leistung
an einen Drilten) which figures in certain civil codes, precisely
because international treaties are not civil contracts under
which governments assume obligations at private law on
behalf of the persons concerned. To give an example: ‘‘the
most-favoured nation” clause in a treaty of commerce does
not entitle an individual to refuse to pay customs duties.
on the ground that in his opinion they are too high to
be compatible with the clause; he can only base his
action on the internal customs legislation which should be
drafted in conformity with the clauses of the treaty of
commerce,
ADVISORY OPINION No. I5 32

In this respect the Beamtenabkommen of October 22nd, 1921,
is similar to all other international treaties. In the Preamble
it formulates the rules under which the Polish Government
agrees to take into its service the employees of the Danzig
railways. The obligation undertaken by the Polish Govern-
ment is towards the Danzig Government: a Danzig employee
cannot therefore take action in the civil courts to secure the
application of the Treaty. There is nothing to show that in
this particular international agreement the Parties intended to
institute an exception to the general rule as regards treaties,
by conferring direct and personal rights on the individuals in
question. In no case does the terminology of the Agreement
differ from that of an ordinary agreement between govern-
ments; this fact is clearly brought out in the Preamble itself.
Its clauses .could hardly serve as a direct ground for personal
civil action. A civil court would be more than a little embarrassed
if it had to decide claims based not merely on considerations
of private law, but also on points of general administrative
organization. This observation applies, not only to clauses
such as those contained in Articles 3, 5 and 12 and to actions
for damages and interest which may be based on the same,
but also to matters arising out of Articles 7 and 8, in which
also considerations connected with administrative and general .
organization must necessarily play a considerable part.

The personal legal guarantees afforded to railway servants
under the Agreement are not less important than those which
existed under the Danzig Administration. Then, as now,
railway servants were free to take civil proceedings in all
matters connected with an infringement of their contract.
If necessary, the Senate of the Free City can apply to the
Polish Government when, in the Senate’s opinion, some clause
of the Agreement has been incorrectly applied to railway
servants. It would then be possible to resort to international
procedure and it is certain that the railway servants would be
afforded that protection to which they are entitled under the
international provisions concluded on their behalf.

‘It is impossible, therefore, to conceive of an action brought
by a railway servant against the Administration in the civil
courts to obtain payment, if the action be based solely on a
clause of the Agreement of October 22nd, 1921. In any case,
the courts would be obliged to decide that such an action
could not be maintained at law.

. 3.—-I now have to consider whether the clauses of the
Treaty itself might not provide grounds on which a personal
action could be brought in the civil courts: this may be the
ADVISORY OPINION No. I5 33

effect of the declarations made under Article 1 of the Agreement.
The Senate asks me to lay down that the Danzig Courts may
try actions based on these declarations.

The declarations in question are the personal statements
which Danzig railway employees were bound to make if they
wished to enter into Polish service. .

The article of the Agreement is worded as follows 1;

“Artikel 1. — Wegen Uebernahme in den polnischen
Eisenbahndienst im Gebiete der Freien Stadt Danzig
sollen sich sämtliche Eisenbahnbeamten äussern, ob sie
ihre Beibehaltung im polnischen Dienst wünschen.

Diese Aeusserungen werden in der Form einer entspre-
chenden auf diese Verordnung bezughabenden Erklärung zu
erfolgen haben. Diese Erklärungen, welche keine weiteren
Zusätze und Bedingungen enthalten dürfen, sind der
polnischen Staatsbahndirektion in Danzig durch den durch
Entscheidung des Hohen Kommissars vom 15. August
1921 bestellten Danziger Delegierten binnen 8 Wochen
nach erfolgter Uebernahme der Danziger Eisenbahnen
durch Polen vorzulegen.

Die Uebernahme erfolgt nach dem erforderlichen Kopf-
etat.”

In conformity with this article, declarations have been signed
and forwarded to the Polish Administration.

In virtue of these declarations, signed by the employees
and accepted by the Polish Administration, the latter must be
deemed to have accepted the clauses of the Agreement as clauses
of a bilateral contract between the State and the employees.

The declaration is worded as follows 2:

 

1 Translation made by the Secretariat: “ Article 1—All railway officials shall,
‘for the purpose of transfer to the Polish Railway service in the territory
of the Free City of Danzig, state whether they desire to remain in the
Polish service.

“The statement shall be made in the form of a declaration referring to
this provision. These declarations, which may not contain any additions
and further conditions, shall be submitted, within eight weeks after the
taking over of the Danzig railways by Poland, to the Polish State Railway
Management in Danzig by the Danzig delegate appointed under the High
Commissioner’s Decision of August 15th, 1921.

“Transfer shall be made according to the numbers required and provided
for in the budget.” [Note by the Secretary- General. ]

2 Translation made by the Secretariat : “ Declaration*—T declare that I am
prepared to remain, as from April ist, 1922, in the Polish Railway service.
in the territory of the Free City of Danzig under the conditions laid down
in the Agreement concluded between the Danzig and the Polish Governments
on October 22nd, 1921.

(Signature.)

* Further additions and conditions render this declaration null and void.”
[Note by the Secretary-General.]
ADVISORY OPINION No. 15 34

“ Erkldrung *. — Ich erkläre mich bereit, vom x. April 1922
angefangen, im polnischen Eisenbahndienst im Gebiete der
Freien Stadt Danzig unter den in der am 22. Oktober 1927
zwischen der Danziger und der Polnischen Regierung abge- schlos-
senen Vereinbarung festgesetzten Bedingungen zu verbleiben.

[Unterschrift.]

* Weitere Zusätze und Bedingungen machen diese Erklärung ungültig.”

Is the legal effect of these declarations really to transform
the articles of an international treaty into clauses in a personal
contract ? °

Personally I do not think so. It is not the signature and
acceptance of these declarations which constitute the conclu-
sion of a contract for service between the Danzig employee
and the Polish Administration. The contract was concluded
by the “taking over’ (Uebernahme) to which the Polish Govern-
ment had bound itself under the terms of Article 2 of the
Agreement, namely 1:

“ Artikel 2. — Sämtliche Arbeiter — darunter fallen auch
die im Arbeiterverhältnis stehenden Aushilfsbediensteten
— werden nach dem Personaistande vom Tage des
Abschlusses der Danzig-polnischen Konvention, d. i. vom
9. November 1920, vollzählig ohne besondere Anmeldung
in den polnischen Eisenbahndienst tibernommen werden.

Wenn der gegenwärtige Stand der Arbeiter und der
im Arbeïterverhältnis stehenden Aushilfsbediensteten den
Stand vom 9. November 1920 tiberschreiten sollte, werden.
von der Uebernahme in den polnischen Eisenbahndienst
die überzähligen Arbeiter — von den zuletzt in den
Eisenbahndienst eingetretenen angefangen — so lange aus-
geschlossen, bis der am 9. November 1920 bestandene
Arbeiterstand erreicht is. Arbeiter, die bei einer Dienst-
stelle überzählig werden sollten, werden zur Auffüllung

 

 

! Translation made by the Secretariat: “Article 2.—All workmen, including
auxiliary personnel regarded as workmen, shall pass integrally into the Polish
tailway service without special notification, on the basis of their number
on the date of the conclusion of the Danzig-Polish Treaty, i.e. November gth,
1920. -

“Should the present number of workmen and of auxiliary personnel
regarded as workmen exceed the number employed on November gth, 1920,
the workmen in excess of the latter number, beginning with those who last
entered the railway service, shall be successively excluded from such transfer
until the number as on November gth, 1920, is reached. Workmen in excess
of the strength of any office shall be employed or held in readiness to fill
vacancies in another office. Auxiliary personnel permanently doing the
duties of officials shall not be included in the budgetary number of workmen.
for purposes of transfer.’’ [Note by the Secretary-General.]
ADVISORY OPINION No. I5 35

von Lücken an andere Stelle verwandt oder vorgemerckt.
Die Hilfsbediensteten, die ständig Beamtendienste ver-
richten, zahlen bei der Uebernahme nicht zum Arbeiter-
kopfetat.”

The declaration itself is merely an antecedent condition to
be fulfilled by the employee before the “taking over” (Ueber-
nahme) of that employee. The “taking over’ itself was effected
according. to Article 2 without ‘special notification, directly
the employees were allowed to continue to carry out their
duties. -It was. a wholesale transaction by which the ‘Polish
Administration became the employer of the Danzig staff. As
for the direct and personal obligations assumed. by this
employer towards the employees, we have only the legal
provisions to which IJ referred above and which constitute the
“contract of service’.

The character of the antecedent declarations is obvious. It
was simply a question of formally establishing the fact that
before he was ‘taken over” each separate employee really
desived to enter into the Polish service. These employees
therefore were required to state whether they were prepared
to make the change and whether they agreed to do so under
the system defined in the Danzig-Polish Agreement. The
Polish Administration, by accepting and taking cognizance
of these declarations, did not thereby enter into a contract
with each employee—a contract which would have converted
the terms of the treaty into clauses of a civil contract. It
merely verified the desire of the persons concerned; the
declaration is a sort of declaration of option. It was a ques-
tion of recognizing a system established under an agreement
at public international law, and not of documents intended to
constitute a “contract of service”

One. of the clauses of the Agreement—Article g—lays down
that: ‘All matters connected with the officials and employees
who have passed into Polish service shall be settled by the
Polish Administration.” (Sdmiliche Angelegenheiten der im pol-
mischen Dienst tibergetretenen Beamten und Arbeiter regelt die
polnische Staatsbahnverwaltung.)

This is even clearer proof of the fact that, according to the
very conditions under which the Danzig railways were trans-
ferred to the Polish Administration, it is under the internal
laws and regulations of the latter (which laws and regulations
should, of course, be in conformity with the provisions of the
Agreement, as we have pointed out under (2) that the employ-
ees acquired their personal rights. With regard to the applica-
tion by Poland of the provisions of the Agreement concluded
with Danzig, the Government of the Free City alone is entitled
to proceed against Poland in connection with the observance
of clauses favourable to Danzig employees.

5
ADVISORY OPINION No. I5 36

We must therefore conclude that no personal action to
obtain payment under the terms of the contract of service,
could be brought on the ground of the above-mentioned declara-
tions; if such an action were opened in any civil court, the
court would be bound to set it aside as not based on law.

4.—To sum up, my decision is as follows:

Pecuniary claims of any kind; based on one of the provisions
which constitute the contract of service for Danzig employees
of the Polish railways who have passed into the service of
the Polish Administration under the Danzig-Polish Agreement
of October 22nd, 1921, and in particular claims in connection
with ‘salaries, pensions, half-pay, and other grants under the
contract, may form the subject of an action in the Danzig
Courts (except for the reservation mentioned on pages 5-61);
the clauses of the Agreement itself, and the declarations referred
to in Article rt of the Agreement, are not to be regarded as
provisions which constitute the contract of service of the
above-mentioned employees, and therefore they cannot give
ground for a personal action to be brought in the courts;

under these circumstances, I do not think that the question
set out in ({c) arises.

Done at Danzig, April 8th, 1927.

(Signed) VAN HAMEL,
High Commissioner.

1 See page 30.
